Order entered March 18, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01313-CV

                           INSURANCE ALLIANCE, Appellant

                                              V.

                      LAKE TEXOMA HIGHPORT, LLC, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                          ORDER
       The Court has before it appellant’s March 13, 2013 third agreed motion to extend time to

file appellant’s brief. The Court GRANTS the motion and ORDERS appellant to file its brief

by April 19, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE